Citation Nr: 1515643	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical treatment provided by the Leon County Emergency Medical Services (EMS) on January 25, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active military service in the United States Army from July 1978 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Fee Services unit of the North Florida/South Georgia Veterans Health System at the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida that that denied payment to the Leon County Emergency Medical Services (EMS) for treatment provided to the appellant on January 25, 2013.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the electronic file and the paper claims file.

The issues of entitlement to payment or reimbursement for unauthorized medical treatment provided by a private hospital emergency room and radiologist on January 25, 2013, are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant received medical treatment from the Leon County EMS on January 25, 2010, for symptoms related to a disorder that is not service-connected.

2.  The services provided by the Leon County EMS were not authorized by VA.

3.  The appellant's symptoms at the time were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health. 



CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from treatment provided to the appellant by the Leon County EMS on January 25, 2013, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, there is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).   The claim on appeal was filed in February 2013 by the Leon County EMS as claimant; the appeal has been pursued by the Veteran.  The appellant was provided a Statement of the Case in March 2013 that detailed the reason why his claim was denied, and he had ample opportunity to respond before the case was certified to the Board for appellate review. 

The appellant has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records from the Leon County EMS documenting the medical treatment claimed, as well as records of subsequent treatment at Tallahassee Memorial Hospital - have been obtained.  The appellant has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence. 

For the reasons set forth above, no further notification or assistance is necessary, and the appellant is not prejudiced by adjudication of his claim at this time. 

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The United States Court of Appeals for veterans Claims (Court) has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177 (Millennium Bill Act).

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

      (a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

      (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

      (c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

      (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

      (e) The veteran is financially liable to the provider of emergency treatment for that treatment;

      (f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

      (g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

      (h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

38 C.F.R. § 17.1002.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

Congress significantly amended 38 U.S.C.A. § 1725 as of February 1, 2010.  The amendment provided that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provided that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f). 

The appellant has no service-connected disabilities.  Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may not be considered.

Treatment records from the Leon County EMS show that a unit responded to a call for a complaint of lower back pain shooting down the left leg on January 25, 2013.  The appellant was found by the EMS personnel to be standing with a bus attendant and he was described as appearing to be in "mild acute distress."  The appellant reported he had chronic back pain but this was a "new pain."  He was unsure whether he had fallen or not.  The appellant denied experiencing any shortness of breath, chest pains, dizziness, lightheadedness, blurred vision, nausea, vomiting, abdominal pain or neck pain.  He had no other complaints.  Examination on the scene showed the appellant to be alert and oriented; the appellant was ambulatory and no obvious injuries were noted.  The assessment was back pain.  The appellant was thereupon transported two miles to Tallahassee Memorial Hospital. 

Treatment notes from Tallahassee Memorial Hospital show the appellant presented with back pain that had its onset just before his arrival and it was associated with a fall.  The pain was described as radiating down the left lower extremity from the left lumbar spine and the pain was rated as 5/10 in intensity.  The appellant was noted to have a prior history of back pain from a motor vehicle accident.  The appellant denied having weakness or sensory changes.  He denied having other injuries from the fall.  The review of systems showed no chest pain, shortness of breath, numbness or weakness.  On physical examination, there was some left low paraspinal tenderness to palpation.  Neurological testing yielded normal sensory and motor findings.  The appellant was reexamined one-and-a-half hours later; he was described as stable and he said that he felt better.  He was advised to follow-up with his local medical doctor.  The diagnosis was sciatica.

The Fee Services unit decision on appeal denied payment because the ambulance transport in question was not an emergent transfer and because no life or limb threatening emergency existed.  In his March 2013 Notice of Disagreement (NOD), the appellant asserted he was suffering from extreme sciatic pain that caused partial paralysis on his left side.  He stated that there was no choice but to call the EMS because of the severity of the pain and his limited mobility.   In his May 2013 Substantive Appeal (VA Form 9), the appellant asserted that he was suffering from an emergent situation with his sciatic nerve that was causing paralysis.

Review of the evidence of record reveals that the services provided to the appellant by the Leon County EMS were not provided for an emergency as defined in the applicable regulations.  The ambulance arrived three minutes after the call was placed and personnel found the appellant to be alert and oriented, without any cardiac or respiratory distress.  The EMS personnel described the appellant as being ambulatory and appearing to be in mild distress.  Personnel at Tallahassee Memorial Hospital similarly noted that the appellant's pain level was 5/10 and that there were no neurological complaints or findings.  Neither at the site where the ambulance picked him up nor at the private hospital did the appellant exhibit chest pain, shortness of breath, dizziness, weakness or sensory changes.  The appellant has stated that he was experiencing left side paralysis, but this was not noted as a complaint or a finding by either EMS or hospital personnel.  Further, the appellant did not call the Leon County EMS until 45 minutes after the back pain started, indicating the appellant himself did not believe at the time that his symptoms required immediate medical attention to preclude hazard to life or health.

In sum, the evidence does not show that a prudent layperson would have felt the treatment provided by the Leon County EMS was necessary to preclude hazard to life or health.  The Board accordingly concludes the situation was not a medical emergency as prescribed in the regulations cited above.  Because the appellant does not meet the foregoing criterion, payment of or reimbursement for his treatment by a non-VA provider is prohibited. 

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Payment or reimbursement for unauthorized medical treatment provided by the Leon County EMS on January 25, 2013, is denied. 



REMAND

In March 2013, the Fee Services unit of the North Florida/South Georgia Veterans Health System at the VAMC in Gainesville, Florida denied payment/reimbursement to a private hospital emergency department and radiology group for treatment provided to the appellant on January 25, 2013.  

In May 2013, the appellant's notice of disagreement (NOD) in relation to the denial of payment to the private hospital emergency department and radiology group was received.  The evidence of record does not contain any statement of the case (SOC) issued in response to the appellant's NOD received in May 2013 as to the private emergency department and radiology group payment/reimbursement claim.  

Therefore that claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the appellant when further action is required. 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Review the appellant's claim for payment to a private hospital emergency department and radiology group for treatment provided to him on January 25, 2013.  

2.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the appellant's withdrawal of the NOD.  

3.  If, and only if, the appellant files a timely substantive appeal, should this issue be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


